Citation Nr: 1129387	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  08-11 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a post-operative residuals, lumbar disc surgery with radiculopathy, bilateral lower extremities from January 22, 2007, and greater than 40 percent from May 27, 2010.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2010, the Board remanded the Veteran's appeal, for further development.  The Board otherwise is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

Subsequent to remand, the RO granted the Veteran's appeal for an increased rating assigning a 40 percent disability rating, effective May 27, 2010.  However, a Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an increased disability rating for post-operative residuals, lumbar disc surgery with radiculopathy, bilateral lower extremities remains on appeal before the Board.

Further, as a result of the Veteran's statements and evidence about the effect his service-connected low back disability has had on the Veteran's ability to engage in any substantially gainful employment, the Board finds that his increased rating claims includes a claim for TDIU, and that this claim has therefore been added as an additional claim entitled to current appellate review.  Rice v. Shinseki, 22 Vet. App. 447 (2009).






FINDINGS OF FACT

1.  Prior to May 27, 2010, the Veteran's service-connected back disability was manifested by complaints of pain and a limitation of flexion to 30 degrees, but without incapacitating episodes or ankylosis.

2.  Beginning May 27, 2010, the Veteran's service-connected back disability has been manifested by limitation of motion, with pain, but without unfavorable ankylosis or incapacitating episodes.

3.  The competent medical evidence of record indicates the Veteran's left lower extremity neuropathy is mild in nature, has not resulted in loss of reflexes, atrophy of the muscle, or loss of strength and has been sufficiently related to his lower back disorder.

4.  The competent medical evidence of record indicates the Veteran's right lower extremity neuropathy is mild in nature, has not resulted in loss of reflexes, atrophy of the muscle, or loss of strength, and has been sufficiently related to his lower back disorder.

5.  For the period from May 27, 2010, the Veteran's low back disability has been productive of a neurogenic bowel disorder, causing occasional mild involuntary bowel movements without the requiring the wearing of a pad.


CONCLUSIONS OF LAW

1.  From January 22, 2007, to May 27, 2010, the criteria for an evaluation of 40 percent for the service connected post-operative residuals, lumbar disc surgery with radiculopathy, bilateral lower extremities, were met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5242 (2010).

2.  The criteria for a rating in excess of 40 percent for post-operative residuals, lumbar disc surgery with radiculopathy, bilateral lower extremities, have not been met, for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5242 (2010).

3.  Resolving doubt in the Veteran's favor, the schedular criteria for a separate rating of 10 percent, but not higher, for sensory loss of the left lower extremity have been met since January 22, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.102, 3.159, 4.124a, Diagnostic Code 8520 (2010).

4.  Resolving doubt in the Veteran's favor, the schedular criteria for a separate rating of 10 percent, but not higher, for sensory loss of the right lower extremity have been met since January 22, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.102, 3.159, 4.124a, Diagnostic Code 8520 (2010).

5.  The criteria for a separate 10 percent rating, but no greater than 10 percent, for bowel incontinence (associated with the service-connected low back disability), since May 27, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6. 4.7, 4.10, 4.71a, Note (1) after Diagnostic Codes 5235-5343; 38 C.F.R. § 4.114, Diagnostic Code 7332 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims files, which includes his written contentions, VA medical records, VA examination reports, and lay statements.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in February 2007, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication.  Therefore, the presumption of prejudice is rebutted. For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.   Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.

Next, VA examinations with respect to the issues on appeal were obtained in February 2007 and May 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case, when viewed collectively, are more than adequate, as they are predicated on a complete understanding of the Veteran's medical history.  They consider all of the pertinent evidence of record, and the statements of the appellant.  Also, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's spine disorders since the May 2010 VA examination, and the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.

Additionally, the Board notes that this appeal was previously remanded in February 2010, and concludes that there has been substantial compliance with the directives contained therein.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  There, the Board instructed the RO to afford the Veteran with a new VA examination.  In accordance with these instructions, the Veteran was afforded a new VA examination in May 2010.

Next, after the completion of the required development, the RO readjudicated the issue on appeal in February 2011, and sent supplemental statements of the case to the Veteran the same month.  Accordingly, the Board finds that its February 2010 remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

In a January 2007 claim, the Veteran contended that his service-connected back disability warranted more than the currently assigned disability ratings.  The Veteran's service-connected lumbar spine disability is currently assigned a 20 percent rating, prior to May 27, 2010, and 40 percent rating afterwards under DC 5242.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).

Where, as here, entitlement to separate ratings has been established as to the lumbar spondylosis disability, but a higher initial disability rating is at issue, the extent of impairment throughout the entire period, beginning with the filing of the Veteran's original claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings).  The medical evidence for the entire period must be considered.  However, as in this matter, where an increase in the level of the Veteran's original service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with any normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. Part 4, § 4.40 (2010).

The United States Court of Veterans Appeals (Court) has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2010).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

While the Board acknowledges that the RO rated the Veteran's disability under the old rating criteria in effect prior to September 26, 2003, the Board notes that because the Veteran filed his claim for an increased rating in January 2007, only the new rating criteria apply.

Spine disabilities such as the Veteran's are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, including lumbosacral strain under DC 5237, spinal stenosis under DC 5238, degenerative arthritis of the spine under DC 5242, and intervertebral disc syndrome under DC 5243. Under the revised criteria, however, intervertebral disc syndrome will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a, The Spine, Note (6) (2010).

Under the General Rating Formula, the regulations provide, in pertinent part, a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if the medical evidence shows forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2010).

The rating criteria under the General Formula for Diseases and Injuries of the Spine also provide, in pertinent part, the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Under Diagnostic Code 5243, intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the Formula for Rating Intervertebral Disc Syndrome, incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a rating of 20 percent.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a rating of 30 percent. Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a rating of 60 percent.

Note (1): For purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

Prior to May 27, 2010

According to the evidence of record, in February 2007 the Veteran was afforded a VA examination where he reported that he injured his back in 1968 and underwent lumbar spine surgery.  He stated he "did well for some time" but then over the years the pain returned and now he has symptoms on the right side and the left.  The Veteran reported that the pain is sharp in the low back and radiates down to his lower extremities in to his feet, more severe on the left than right side.  The Veteran stated there we no flare-ups and no bedrest was prescribed in the past twelve months.  He stated he uses a brace and is able to walk 1/4 mile.  See VA examination dated February 2007.

A physical examination revealed the range of motion was flexion at 45 degrees with pain at 40 to 45 degrees; extension at 30 degrees with pain at 25 to 30 degrees; left and right lateral flexion at 20 degrees with pain at 15 to 20 degrees; and left and right lateral rotation at 30 degrees with pain at 25 to 30 degrees.  There was pain after repetitive use but with no additional loss of motion for all range of motions.  Id.   

VA treatment records from April 2007 and July 2007 indicate the Veteran continued to complain of low back pain with additional pain radiating down his left lateral leg and big toe.  The examiner stated the Veteran walked with an observable limp.  There was tenderness with palpation of the left L3-4 facets with no tenderness over the interspinous spaces.  The active ranges of motion was flexion at 30 degrees; extension at 30 degrees; and left and right lateral flexion at 40 degrees.  The Board notes that in additional July 2007 VA treatment records, the Veteran's flexion and extension had improved to 60 degrees and 40 degrees, respectively.  See VA treatment records, dated April 2007 to November 2007.

Based on the foregoing, the Board concludes that, in resolving all doubt in the Veteran's favor, an evaluation of 40 percent for the Veteran's back disability from January 22, 2007 to May 27, 2010 is warranted.

As stated above, a 40 percent rating is warranted if the medical evidence shows forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Specifically, VA treatment records in April 2007 indicate his forward flexion was 30 degrees.  Although while flexion improved to 60 degrees in July 2006, the Veteran has consistently complained of and was treated for limited motion and pain prior to and since the July 2007 treatment at the VA medical facility.  Therefore, giving the Veteran the benefit of the doubt, the Board finds that the criteria for a 40 percent rating have been met prior to May 27, 2010.  

However, there is also no basis for assigning a higher rating based on ankylosis.  The Veteran retained a measurable, albeit restricted, range of motion of the lumbar spine.  Since ankylosis was not been shown or demonstrated, a higher evaluation is not warranted during this time period.  See DeLuca, supra; see also 38 C.F.R. § 4.71a, DC 5242 (2010).

Furthermore, in order to warrant an evaluation in excess of 40 percent, the medical evidence does not support diagnoses of intervertebral disc syndrome having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, DC 5243 (2010).  Incapacitating episodes, to include of such a duration, have not been shown.

The Veteran's overall low back symptomatology during this time meets the criteria for the next higher rating of 40 percent.  To this extent, the appeal is granted.

Since May 27, 2010

In May 2010, the Veteran was afforded another VA examination where he reported flare-ups in his lower back occurring weekly and lasting hours.  There was no incapacitating episodes as a result of his back condition but he was unable to walk more than a few yards.  The Veteran was unable to toe or tandem walk but was able to heel walk.  He had an antalgic gait.  There was no evidence of spasms, athrophy, guarding, tenderness or weakness but did exhibit pain with motion.  See VA examination, dated May 2010. 

The Veteran's range of motion was flexion at 20 degrees; extension at 10 degrees, left and right lateral flexion at 15 degrees; and left and right lateral rotation at 15 degrees. There was no additional limitation with repetitive motion but there was objective evidence of pain.  Upon review of the MRI, the examiner reported stable examination showing mild lower lumbar spondylosis with neural foraminal stenosis at L5-S1 with no spinal canal stenosis at any level.  Id. 

Here, there is no evidence of record indicating the Veteran as having significant incapacitating episodes due to his back disability. There are no reports of any episodes of physician-prescribed bed rest. Therefore, the Formula for Rating Intervertebral Disc Syndrome does not apply to the Veteran and the General Rating Formula for Diseases and Injuries of the Spine contains the diagnostic criteria most favorable to him.

As noted, under the General Rating Formula the Veteran must have unfavorable ankylosis of the entire thoracolumbar spine to meet the criteria for a 50 percent evaluation.  38 C.F.R. § 4.71a. The May 2010 VA examiner did not find lumbar ankylosis, and there is no evidence of record that otherwise supports the conclusion that the Veteran has ankylosis.  Therefore, he is not entitled to a higher evaluation in excess of 40 percent under DC 5242. Id.

The Board has also considered the Veteran's complaints of pain. The evidence demonstrates the Veteran had tenderness, but there was no evidence of weakness, fatigue, reduced endurance, or incoordination.  After repetition, there was no additional loss of function.  As such, the Board finds that the objective medical evidence does not show that pain on use resulted in additional functional limitation to the extent that under the limitation of motion codes the Veteran's disability would be more than 40 percent disabling.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.

In summary, in reviewing the evidence, the Board continues to find that the overall disability picture for the Veteran's low back does not more closely approximate a rating higher than 40 percent since May 27, 2010.  38 C.F.R. § 4.7.  Therefore, the preponderance of the evidence remains against this portion of the claim.  38 C.F.R. § 4.3.

Neurological Considerations

The rating criteria further instruct the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).

Bilateral lower extremities

Under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent evaluation requires moderate incomplete paralysis.  A 40 percent evaluation requires moderately severe incomplete paralysis.  A 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent disabling is assigned for complete paralysis of the sciatic nerve, which contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Code 8520 (2010).

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The schedule of ratings does not define the terms "moderate" and "severe;" rather than applying a mechanical formula to make a determination, the Board evaluates all of the evidence such that decisions are "equitable and just."  38 C.F.R. § 4.6.

The term "incomplete paralysis," with respect to nerve injuries, indicates a degree of loss or impaired function substantially less than the type pictured for "complete paralysis" given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Note.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See id.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating to be assigned for neuralgia, usually characterized by a dull and intermittent pain of typical distribution so as to identify the effected nerve, will be that equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

After a thorough review of the evidence of record, the Board finds sufficient evidence to establish the Veteran's entitlement to a separate disability ratings for right and left lower extremity radiculopathy, both as secondary to his lower back disorder.  The record reflects the Veteran's continued and competent complaints of bilateral lower extremity pain, throughout the period relevant to the present appeal. 

At the February 2007 VA examination, the Veteran reported pain in his lower extremities, more severe on the left as opposed to right side.  The sensory examination revealed the vibration, pinprick, and light touch was measure o out of 2 on the left and 1 out of 2 on the right side.  In addition, it was indicated that the knee jerk was normal but ankle jerk was hypoactive.  See VA examination, dated February 2007.

The VA treatment record from January 2007 to November 2007 indicate the Veteran continuously reported pain and numbness in his lower extremities.  In April 2007, a pinprick and vibratory sense tests revealed hypothesia in the left L5-S1 dematomes.  See VA treatment records, dated January 2007 to November 2007.

In the May 2010 VA examination, the Veteran reported a history of numbness, paresthesias, and leg or foot weakness.  A sensory examiner revealed that the left lower extremity had decreased sensation in vibration, position sense, pain or pinprick, and light touch.  However, the lower right extremity was within normal limits.  The VA examiner determined that it was etiologically related to his current low back disability.  See VA examination, dated May 2010.

The Board acknowledges that while it is clear the Veteran has neurologic impairment of the left lower extremity, the right lower extremity demonstrates of less severe neurological impairment as compared to the left.  However, the Board finds that the record demonstrates symptoms of periodic sensory impairment that is not of such severity as to warrant a "moderate" rating for right or left lower extremity neuropathy.  Accordingly, the Veteran's right and left lower extremity neuropathy is best characterized as "mild."  Therefore, the appropriate ratings for the Veteran's right lower extremity neuropathy and left lower extremity neuropathy are respectively 10 percent, and no more.  38 C.F.R. § 8520 (2002 & 2010).

Bowel and bladder impairment

The Board notes that according to the evidence of record, prior to May 2010, the Veteran has continuously denied bowel and bladder impairment.  However, according to the May 2010 VA examination, there was evidence of bowel and bladder impairment in this matter that was found to be related to the Veteran's service-connected low back disability.  

Diagnostic Code 7332 concerns impairment of sphincter control.  Pursuant to this Diagnostic Code, healed or slight impairment of sphincter control, without leakage, is rated noncompensably (0 percent) disabling.  Constant slight or occasional moderate leakage is rated 10 percent disabling.  Occasional involuntary bowel movements, necessitating wearing of pad, are rated 30 percent disabling.  Extensive leakage and fairly frequent involuntary bowel movements are rated 60 percent disabling.  Complete loss of sphincter control is rated 100 percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 7332.

At the May 2010 VA examination, the Veteran reported occasional, mild fecal incontinence but not pads were required.  The examiner determined that it was etiologically related to the Veteran's low back disability.  See VA examination, dated May 2010.

For the reasons stated above, the Board finds that the Veteran is entitled to a separate rating of 10 percent, but no greater than 10 percent, for a neurogenic bowel disability, related to service-connected intervertebral disc syndrome, for the period from May 27, 2010.  Accordingly, the benefit of the doubt doctrine does not apply to the entitlement to a rating greater than 10 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Regarding the Veteran's bladder disability, a neurogenic bladder disability is rated according to the level of voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7542 (2010).  Voiding dysfunction is to be rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a (2010).

For voiding dysfunction, a 20 percent rating is assigned when the wearing of absorbent materials is required and when the absorbent materials must be changed less than two times per day.  Obstructed voiding resulting in urinary retention requiring intermittent or continuous catheterization, warrants a 30 percent rating.  Voiding dysfunction requiring the wearing of absorbent materials that must be changed two to four times per day is assigned a 40 percent rating.  Voiding dysfunction requiring the use of an appliance of the wearing of absorbent materials that must be changed more than four times per day is assigned a 60 percent rating.  38 C.F.R. § 4.115a (2010).

On May 2010 VA examination, the Veteran reported that he had urinary incontinence.  However, the evidence of record does not shows that the Veteran has worn absorbent material due to any urinary incontinence.  See VA examination, dated May 2010.

Accordingly, a compensable separate rating is not warranted for his urinary incontinence related to his low back disability.

Extraschedular Consideration

The potential applications of various provisions of Title 38 of the Code of Federal Regulations (2010) have been considered whether or not they were raised by the Veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  The Board finds that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  While the Veteran may disagree, the preponderance of medical evidence shows that the disability manifestations are adequately compensated by the rating schedule.  The evidence does not present such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the Board finds that there has been no showing by the Veteran that his service-connected disability has resulted in marked interference with the Veteran's employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.

The mere assertion or evidence that a disability interferes with employment would not necessarily require extraschedular consideration.  The rating schedule is itself based upon the average impairment of earning capacity due to diseases, and application of the schedule clearly recognizes that the rated disabilities interfere with employment.  38 U.S.C. § 1155.  Accordingly, the fact that a disability interferes with employment generally would not constitute an "exceptional or unusual" circumstance rendering application of the rating schedule impractical.  Rather, the provisions of section 3.321(b)(1) would be implicated only where there is evidence that the disability picture presented by a veteran would, in the average case, produce impairment of earning capacity beyond that reflected in VA's rating schedule or would affect earning capacity in ways not addressed in the schedule.  VAOPGCPREC. 6-69 (Aug. 16, 1996).  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating of 40 percent for post-operative residuals, lumbar disc surgery with radiculopathy, bilateral lower extremities, prior to May 27, 2010, is granted, subject to the statutes and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 40 percent for post-operative residuals, lumbar disc surgery with radiculopathy, bilateral lower extremities, is denied.

A separate rating of 10 percent during the appeal period for right lower extremity neuropathy, as secondary to a lower back disorder, is granted, subject to the statutes and regulations governing the payment of monetary benefits.

A separate rating of 10 percent during the appeal period for left lower extremity neuropathy, as secondary to a lower back disorder, is granted, subject to the statutes and regulations governing the payment of monetary benefits.

A separate rating of 10 percent, but no greater than 10 percent, for bowel incontinence, secondary to the Veteran's service-connected low back disability for the period from May 27, 2010, is granted, subject to the statutes and regulations governing the payment of monetary benefits.





REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In a recent decision, Rice v. Shinseki, 22 Vet. App. 447 (2009), it was held that a claim for a total disability rating based on individual unemployability (TDIU) is part and parcel of an increased-rating claim when the issue of unemployablity is raised by the record.  VA law provides that a TDIU may be granted upon a showing that the Veteran is unable to obtain and maintain a substantially gainful occupation due solely to impairment resulting from his service-connected disability(ies).  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2010).  In making this determination, consideration may be given to his level of education, special training, and previous work experience, but not to his age or occupational impairment caused by nonservice-connected disabilities.  It should additionally be noted that marginal employment or employment provided on account of disability or special accommodation is not substantially gainful.  See 38 C.F.R. §§ 3.341, 4.16, 4.18, 4.19 (2010).

In this case, the issue of unemployability is raised by the record.  In June 2008, the Veteran submitted a statement reporting that due to the severity of low back disability, his concentration at work was negatively affected and eventually led to his termination, effective April 2008.  See Veteran's letter, dated June 2008.

However, in regards to the TDIU claim, it is not entirely clear whether service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  The Board, therefore, finds that the issue of entitlement to TDIU must be remanded for further examination and opinion regarding the Veteran's employability.

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate his claim for a TDIU; (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.  A copy of this notification must be associated with the claims file.

2. After associating any pertinent outstanding records with the claims folder, adjudicate the issue of entitlement to TDIU.  If any benefit sought remains denied, the Veteran must be issued a supplemental statement of the case and provided an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


